Citation Nr: 0916335	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

Additionally, the Board notes that in an October 2004 
statement the Veteran requested a waiver of an overpayment of 
which he was notified in September 2004.  The record does not 
demonstrate that this request was acted upon by the RO.  
Therefore, the waiver request is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1. Service connection is in effect for bilateral pes cavus 
with hammertoes, currently evaluated as 50 percent disabling, 
and residuals of a right ankle injury, currently rated as 20 
percent disabling, resulting in a combined rating of 70 
percent.

2. The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been 
met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in April 2005, prior 
to the initial unfavorable AOJ decision issued in July 2005.  
Additional letters were sent in September 2006 and August 
2007.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in April 2005 informed 
the Veteran of the type of evidence necessary to establish 
entitlement to a TDIU rating, how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter and the September 2006 and August 2007 
VCAA letters provided notice as to disability ratings and 
effective dates.  The Board acknowledges the defective timing 
of these notices.  However, substantiating a disability 
rating is not relevant to a TDIU claim and, as the Board 
herein concludes that the preponderance of the evidence is 
against the Veteran's TDIU claim, any questions as to the 
assignment of an effective date is rendered moot.  Therefore, 
the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication 
of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, VA medical records, private 
medical records, Social Security Administration (SSA) 
records, and the reports of September 2003 or January 2007 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claim. 

The Board notes that the Veteran has not been provided with a 
VA examination specifically directed at his TDIU claim.  
However, the Board finds that there is no examination 
necessary in this case.  The record is devoid of objective 
medical evidence linking the Veteran's service-connected 
disabilities with his lack of employment, but provides 
copious evidence relating his unemployment to other factors.  
Absent competent medical evidence raising the possibility 
that the Veteran's inability to work is due solely to his 
service-connected disabilities, the Board determines that a 
VA examination to address this question is not necessary in 
this case.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

The Veteran contends that his service-connected bilateral pes 
cavus with hammertoes and residuals of a right ankle injury 
render him unable to obtain and maintain substantially 
gainful employment so as to warrant a TDIU rating.    

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).  For 
purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the 
following disabilities will be considered one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.

Service-connection is currently in effect for bilateral pes 
cavus with hammertoes, evaluated as 50 percent disabling, and 
residuals of a right ankle disability, evaluated as 20 
percent disabling.  With consideration of the bilateral 
factor, the combined rating assigned for these disabilities 
is 70 percent.  Thus, the Veteran meets the threshold 
criteria for a TDIU rating.  

However, the Board determines that the record does not show 
that the Veteran's service-connected disabilities alone are 
sufficient to render him unemployable due to his service-
connected disabilities.  In making this determination, the 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  

The record reveals that the Veteran was last employed in May 
2003.  However, the Board notes that the record contains no 
medical evidence that suggests that the Veteran's service-
connected disabilities are the sole source of his leaving his 
last position or his inability to obtain or maintain 
substantially gainful employment since that time.  
Specifically, the record reflects that the Veteran 
experienced a stroke in May 2000, and SSA medical records, as 
well as the Veteran's own submissions in relation to his SSA 
application, only discuss his inability to work as due to the 
residuals of his stroke.  Additionally, the majority of VA 
treatment records associated with the claims file address 
nonservice-connected medical problems, to include the 
Veteran's stroke, a March 2004 left tibial fracture and 
surgeries, and a severe left knee injury.  These records do 
not reflect that the Veteran has regularly required treatment 
for either his bilateral pes cavus with hammertoes or his 
right ankle disability.  In fact, these disabilities are not 
reflected in the Problem List for the Veteran in these 
treatment records, and they are only discussed at any length 
as part of the Veteran's medical history prior to nerve 
conduction studies in September 2003.  Additionally, neither 
a September 2003 nor January 2007 VA examination reports 
relevant to these disabilities suggest that the Veteran's 
service-connected disabilities impact his ability to work. 

Consequently, the Board determines that the weight of the 
evidence is against a finding that the Veteran cannot obtain 
and maintain substantially gainful employment due to service-
connected disabilities.  In other words, the Board concludes 
that, although the Veteran may experiences limitations due to 
these disabilities, he does not have disability of the feet 
or right ankle that prevents him from being able to engage 
substantially and gainfully in any number of work situations.  
As the Court said in Van Hoose, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the Veteran is incapable of 
performing the physical and mental acts 
required by employment as a result of his 
service-connected disabilities, not 
whether the Veteran can find employment.  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  Moreover, 
in this case, the preponderance of the evidence shows that 
the Veteran has difficulty maintaining employment because of 
the residuals of his stroke.  In this regard, the Board notes 
that there is no evidence beyond the Veteran's own statements 
that he cannot obtain or maintain substantial and gainful 
employment due solely to his service-connected right ankle 
and bilateral foot disabilities.  Although the Veteran is 
competent to speak to symptoms, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of the severity of a 
disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Based on 
the above, the Board must conclude that assignment of a TDIU 
rating is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU rating.  
Therefore, his claim must be denied.



ORDER

A TDIU rating is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


